In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-177 CR

NO. 09-07-178 CR

 ______________________

 
DARCY WILLIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 99957 and 07 00226




MEMORANDUM OPINION

	Darcy Willis was convicted and sentenced on indictments for evading detention or
arrest using a vehicle and possession of a controlled substance.  Willis filed notices of appeal
on April 2, 2007.  The trial court entered certifications of the defendant's right to appeal in
which the court certified that these are plea-bargain cases and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided
to the Court of Appeals by the district clerk.
	On April 5, 2007, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made a part
of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been supplemented
with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
								____________________________
									DAVID GAULTNEY
									          Justice
 
Opinion Delivered May 23, 2007                                    
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.